Citation Nr: 1812433	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's March 2015 substantive appeal included a request for a Board videoconference hearing.  However, in October 2017, he withdrew the hearing request.  His representative's November 2017 brief reiterated that withdrawal.

Additional evidence was received in the electronic claims file after the March 2015 Statement of the Case (SOC).  Such evidence was either duplicative of evidence previously considered by the RO or not pertinent to the appealed issue.  In addition, in a November 2017 brief, the Veteran's representative indicated that the Veteran waived AOJ review of additional evidence added to the electronic appellate record after certification.  Accordingly, the Board may proceed with a decision.  See 38 C.F.R. § 20.1304.  

While some of the Veteran's service records in the claims file are illegible, they are marked with the "Best Copy" stamp.  Thus, the Board finds that further efforts to obtain new scans would be fruitless.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not currently have tinnitus; even assuming he does have tinnitus, it is not the result of an injury or disease incurred in or aggravated by active military service; and tinnitus was not shown in service or within one year of service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Relevant regulations were provided to the Veteran in the March 2015 SOC and will not be repeated here in full.

For the reasons discussed below, service connection for tinnitus is denied.

I. Service Connection for Tinnitus

Initially, the Board concedes in-service noise exposure based on the Veteran's military occupational specialty (MOS) as a water tender.  However, the Board finds that service connection still must be denied because the Veteran does not currently have tinnitus.  

The Board recognizes that tinnitus symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran may be competent to self-diagnose tinnitus, the Board finds his inconsistent, post-service reports of tinnitus are not credible.  At various times during the pendency of this appeal, the Veteran has reported current tinnitus symptoms.  See, e.g., February 2014 VA audiology consult; March 2015 substantive appeal (describing tinnitus symptoms as a "static" sound "like a radio that is not quite on the right station constantly").  However, he also has made affirmative statements otherwise.  See November 2013 VA treatment record (noting in review of systems Veteran's report of hearing loss and his consequent request for an audiology referral, but that he denied tinnitus); July 2014 VA examination report (noting Veteran did not report recurrent tinnitus).  Given these inconsistencies, the Board finds his subjective reports of current tinnitus are not credible.

Even assuming for the sake of argument that the Veteran currently has tinnitus based on his post-service reports of subjective "static" sounds, the Board finds that service connection is still not warranted because there is no competent and credible evidence relating this condition to service.

The Board finds that the Veteran is not entitled to service connection for tinnitus on a presumptive basis.  His service treatment records are negative for any reference to complaints, treatment, or diagnoses of tinnitus.  Indeed, his 1946 separation examination report affirmatively stated "none" regarding ear and hearing diseases or defects.  Thus, there is no evidence in his service treatment records suggesting that chronic tinnitus was shown as such in service.  

Nor is there any evidence that tinnitus manifested to a compensable degree within one year of service.  The first reference to audiology treatment of record is in a VA treatment record noting his request for an audiology referral in November 2013.  Notably, this November 2013 VA treatment record recorded the Veteran's request for an audiology referral in the context of reported hearing loss; in contrast, the clinician expressly noted that he affirmatively denied tinnitus.  He did not specifically report tinnitus to a VA treatment provider until an audiology consult in February 2014, almost seven decades after separation from active duty service.    

Furthermore, the Veteran contends that he has had continuity of tinnitus symptomatology since service.  See, e.g., March 2015 substantive appeal (reporting "static" sound since service); October 2017 statement (reporting "buzzing or static noise" in ears since separation).  However, the Board rejects that contention for the following reasons.  First, his 1946 separation examination report stated "none" regarding ear and hearing diseases or defects; had he indeed experienced tinnitus since his conceded in-service noise exposure, it is reasonable to expect that he would have reported that symptom upon separation.  The fact that he did not do so undermines the claim of continuity of symptomatology since service.  Second, his statements denying tinnitus at times during the pendency of this claim undermine his assertion of continuity of symptomatology.  See November 2013 VA treatment record (noting in review of systems Veteran's report of hearing loss and his consequent request for an audiology referral, but that he denied tinnitus); July 2014 VA examination report (noting Veteran did not report recurrent tinnitus).

Third, in September 1998, the Veteran filed a service connection claim for a leg condition (claimed as boils, cellulitis, and infection).  He also filed a claim for outpatient dental treatment in April 1947.  He did not file any other claims at those times.  Had the Veteran indeed been experiencing continuous tinnitus symptoms since active duty service, it is reasonable to expect that he would have alleged that in these prior claims.  The fact that he did not undermines the credibility of his reports of continuous tinnitus symptoms since service.  

Finally, the Board observes that a VA outpatient audiology note from February 2014, almost seven decades after service, includes the Veteran's first report of tinnitus of record.  Later, in a March 2014 e-mail, the Veteran's son-in-law - who submitted a state durable general power of attorney in November 2013, but is not the Veteran's authorized representative for VA purposes in this appeal - asserted that the Veteran has tinnitus due to in-service noise exposure.  However, the Veteran himself did not initially include a tinnitus claim in his November 2013 service connection claim form along with his hearing loss claim.  This notable omission further undermines the credibility of any claim of continuity of symptomatology.

In summary, the Board does not find the contention of continuity of tinnitus symptomatology since service to be credible.

Therefore, even assuming for the sake of argument that the Veteran currently has tinnitus, the totality of the evidence does not show that it began in service or within one year after service; nor does the evidence show continuity of symptomatology following service.  Service connection for tinnitus is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection on a direct basis.  For the reasons explained in detail above, the Board finds that the Veteran's self-diagnosis of tinnitus, while competent, is not credible.  Accordingly, the Board affords more weight to the objective notations of the November 2013 VA treating provider and the July 2014 VA examiner that the Veteran denied tinnitus at those times than to the Veteran's inconsistent reports of current tinnitus made to VA adjudicators in support of this compensation claim.  See, e.g., March 2015 substantive appeal; October 2017 statement.  Moreover, there is no indication that the Veteran did not understand the purpose of the July 2014 VA audiological examination: to attempt to substantiate his pending tinnitus compensation claim, including by eliciting his relevant medical history and current symptoms.  The examination report shows that he reported other audiological symptoms such as hearing difficulties, but not tinnitus.  Had he indeed been experiencing tinnitus symptoms then, it is reasonable to expect that he would have reported that to the VA examiner just as he reported other audiological symptoms.  The fact that he did not even though it was in his interest to do so is very probative.  Thus, the Board finds that he does not have a current tinnitus disability that would warrant entitlement to service connection.  

Even assuming for the sake of argument that the Veteran currently has tinnitus, he still would not be entitled to service connection on a direct basis because there is no competent and persuasive evidence that this condition is related to service in any way (including the conceded in-service noise exposure). 

The Veteran's service treatment records are negative for any reference to tinnitus complaints, diagnoses, or treatment.  Indeed, his 1946 separation examination report affirmative stated "none" regarding ear and hearing diseases or defects.  

The Board considered the February 2014 VA treatment record showing a complaint of tinnitus almost seven decades after service.  However, this VA audiologist did not opine that his alleged tinnitus was related to service or to his service-connected hearing loss.  Indeed, the audiologist expressly considered both his subjective report of tinnitus and his reported history of in-service noise exposure.  However, the audiologist rendered no opinion linking the two.  

Moreover, for the reasons discussed in detail above, the Board does not find credible the Veteran's inconsistent assertions that he has had tinnitus symptoms since service.  The Board also finds that the Veteran's inconsistent statements about post-service noise exposure cast further doubt on his reliability as a historian.  See February 2014 VA audiology consult note (noting Veteran denied occupational and recreational noise exposure); but see July 2014 VA audiological examination report (noting report of occupational noise exposure, including work as a quality control engineer in the railway industry and work as U.S. Postal Service clerk and carrier, as well as report of recreational noise exposure from one year of hunting).

The Board recognizes the November 2017 brief's citation to scientific research finding that noise doses associated with hearing loss are likely to be associated with tinnitus.  However, these references are general in nature, rather than specific to the Veteran's medical situation.  The Board finds that such general references do not warrant a finding that in this particular case, the Veteran's alleged tinnitus was related to service or secondary to his service-connected bilateral hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim).  

The Board also recognizes the Veteran's representative's implicit suggestion in the November 2017 brief that the combat presumption applies here to warrant entitlement to service connection for tinnitus.  The Board rejects that contention.  The presumption, while sufficient to establish an in-service trauma (i.e. an injury consistent with the circumstances of his service), does not supply the necessary causal nexus between a current condition first diagnosed many years after discharge and the in-service trauma.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As discussed above, the Board concedes in-service noise exposure in this case and therefore, what happened in service is not at issue.

Finally, the Board recognizes the Veteran's and his representative's contention that the Veteran's alleged tinnitus is related to his conceded in-service noise exposure or secondary to his service-connected bilateral hearing loss.  The Veteran is competent to report events that occurred in service such as noise exposure and his alleged current tinnitus symptoms.  See Charles, supra.  However, neither the Veteran nor his representative is competent to conclude that the Veteran's alleged tinnitus is related to service or secondary to his service-connected hearing loss.  Therefore, the Board finds that neither the Veteran's nor his representative's statements of record are competent evidence sufficient to establish service connection for tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, service connection for tinnitus is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Duties to Notify and Assist

The Veteran and his representative contend that the July 2014 VA audiological examination was inadequate because the tinnitus findings were inaccurate and incomplete.  Specifically, they argue that the examination report failed to document the Veteran's alleged report of current tinnitus symptoms (specifically, a subjective "static" sound) and his alleged report that he had experienced this symptom since service.  See, e.g., March 2015 substantive appeal; October 2017 statement; November 2017 brief.  The November 2017 brief requested additional development to clarify the etiology of the Veteran's reported tinnitus.  The Board rejects these contentions and declines to remand for a new VA examination or for an etiology opinion for the following reasons.

First, contrary to the contentions otherwise, the Board finds that the July 2014 audiological examination was adequate.  The report was prepared by an appropriate audiological professional, based on an accurate review of the Veteran's record, history, and symptomatology (or lack thereof), and included the necessary findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has no reason to doubt the accuracy of the finding in the 2014 VA examination report that the Veteran did not report recurrent tinnitus.  A VA examination is not inadequate simply because it happened to include an unfavorable finding - which, in this case, was corroborated by a contemporaneous VA treatment record.  See November 2013 VA treatment record (noting in review of systems his report of hearing loss, but his denial of tinnitus).  

Second, a presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The July 2014 VA examination report included specific clinical findings, and there was no indication that such findings were inaccurate or incomplete in any way.  To the extent that the Veteran contends that this examination report included erroneous or incomplete findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  In summary, the Board finds that there is no duty to provide another VA audiological examination or to provide a medical opinion.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


